NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

JULIO MARIN RIOS,                      )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D16-3483
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for
Collier County; Lauren L. Brodie,
Judge.

Ana M. Davide, Miami, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrew Tetreault,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.